United States Court of Appeals
                        FOR THE EIGHTH CIRCUIT
                                ___________

                                No. 03-1117
                                ___________

David E. Fischer,                      *
                                       *
             Appellant,                *
                                       *
       v.                              * Appeal from the United States
                                       * District Court for the
Michael Holdren, Police Officer; Shane * Western District of Missouri.
Sandridge, Police Officer; John Doe,   *
employee(s) or agent(s) of Kansas City * [UNPUBLISHED]
Police Department; Richard D. Easley, *
Chief of Police,                       *
                                       *
             Appellees,                *
                                       *
City of Kansas City, Missouri,         *
                                       *
             Defendant,                *
                                       *
Kansas City Board of Police            *
Commissioners; Steve Martel, doing     *
business as The Levee; Karl Zobrist;   *
Javier Perez; Dennis Eckold; Kay       *
Barnes, Mayor,                         *
                                       *
             Appellees.                *
                                  ___________

                       Submitted: October 13, 2003
                           Filed: October 23, 2003
                                ___________
Before RILEY, McMILLIAN, and SMITH, Circuit Judges.
                            ___________

PER CURIAM.

       David Fischer appeals from the district court’s1 order (1) declining to
reconsider the denial of his request to continue the scheduled trial date in his civil
rights action; (2) denying his motion to disqualify Judge Wright; and (3) dismissing
his case with prejudice for failure to submit pretrial filings.

       Because Fischer appeals only from the order dismissing Michael Holdren and
Shane Sandridge, we dismiss the appeal as to all other listed appellees. As to the
order appealed, we have carefully reviewed the record and the parties’ briefs, and we
find no abuse of discretion. Accordingly, we dismiss in part, and affirm. See 8th Cir.
R. 47B.

                       ______________________________




      1
       The Honorable Scott O. Wright, United States District Judge for the Western
District of Missouri.

                                         -2-